Name: 2012/78/EU: Commission Decision of 9Ã February 2012 concerning the non-inclusion of certain substances in Annex I, IA or IB to Directive 98/8/EC of the European Parliament and of the Council concerning the placing of biocidal products on the market (notified under document C(2012) 645) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: chemistry;  agricultural policy;  marketing
 Date Published: 2012-02-11

 11.2.2012 EN Official Journal of the European Union L 38/48 COMMISSION DECISION of 9 February 2012 concerning the non-inclusion of certain substances in Annex I, IA or IB to Directive 98/8/EC of the European Parliament and of the Council concerning the placing of biocidal products on the market (notified under document C(2012) 645) (Text with EEA relevance) (2012/78/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 98/8/EC of the European Parliament and of the Council of 16 February 1998 concerning the placing of biocidal products on the market (1), and in particular the second subparagraph of Article 16(2) thereof, Whereas: (1) Commission Regulation (EC) No 1451/2007 of 4 December 2007 on the second phase of the 10-year work programme referred to in Article 16(2) of Directive 98/8/EC of the European Parliament and of the Council concerning the placing of biocidal products on the market (2) establishes a list of active substances to be assessed, with a view to their possible inclusion in Annex I, IA or IB to Directive 98/8/EC. (2) For a number of substance/product type combinations included in that list, either all participants have discontinued their participation in the review programme, or no complete dossier was received within the time period specified in Articles 9 and 12(3) of Regulation (EC) No 1451/2007 by the Member State designated as rapporteur for the evaluation. (3) Consequently, and pursuant to Articles 11(2), 12(1) and 13(5) of Regulation (EC) No 1451/2007, the Commission informed the Member States accordingly. That information was also made public by electronic means. (4) Within the period of three months from those publications, a number of companies indicated an interest in taking over the role of participant for certain of the substances and product types concerned. However, those companies subsequently failed to submit a complete dossier. (5) Pursuant to Articles 12(4) and 12(5) of Regulation (EC) No 1451/2007, the substances and product types concerned should therefore not be included in Annexes I, IA or IB to Directive 98/8/EC. (6) In the interest of legal certainty, it is appropriate to specify the date after which biocidal products of the product types listed in the Annex to this Decision containing the active substances listed in that Annex should no longer be placed on the market. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Biocidal Products, HAS ADOPTED THIS DECISION: Article 1 The substances indicated in the Annex to this Decision shall not be included for the product types concerned in Annexes I, IA or IB to Directive 98/8/EC. Article 2 For the purposes of Article 4(2) of Regulation (EC) No 1451/2007, biocidal products of the product types listed in the Annex to this Decision which contain the active substances listed in that Annex shall no longer be placed on the market with effect from 1 February 2013. Article 3 This Decision is addressed to the Member States. Done at Brussels, 9 February 2012. For the Commission Janez POTOÃ NIK Member of the Commission (1) OJ L 123, 24.4.1998, p. 1. (2) OJ L 325, 11.12.2007, p. 3. ANNEX Substances and product types not to be included in Annexes I, IA or IB to Directive 98/8/EC Name EC number CAS number Product type Rapporteur Member State Cyclohexylhydroxydiazene 1-oxide, potassium salt 66603-10-9 6 AT Cyclohexylhydroxydiazene 1-oxide, potassium salt 66603-10-9 7 AT Cyclohexylhydroxydiazene 1-oxide, potassium salt 66603-10-9 9 AT Cyclohexylhydroxydiazene 1-oxide, potassium salt 66603-10-9 10 AT Cyclohexylhydroxydiazene 1-oxide, potassium salt 66603-10-9 12 AT Cyclohexylhydroxydiazene 1-oxide, potassium salt 66603-10-9 13 AT Diphenoxarsin-10-yl oxide 200-377-3 58-36-6 9 FR Glyoxal 203-474-9 107-22-2 12 FR 1,3-dichloro-5,5-dimethylhydantoin 204-258-7 118-52-5 12 NL Tosylchloramide sodium 204-854-7 127-65-1 11 ES Disodium tetraborate, anhydrous 215-540-4 1330-43-4 11 NL Copper 231-159-6 7440-50-8 2 FR Copper 231-159-6 7440-50-8 4 FR Copper 231-159-6 7440-50-8 5 FR Copper 231-159-6 7440-50-8 11 FR Copper sulphate 231-847-6 7758-98-7 1 FR Copper sulphate 231-847-6 7758-98-7 4 FR Calcium hypochlorite 231-908-7 7778-54-3 1 IT Boric acid 233-139-2 10043-35-3 22 NL Trimagnesium diphosphide 235-023-7 12057-74-8 20 DE Chloralose 240-016-7 15879-93-3 15 PT Chloralose 240-016-7 15879-93-3 23 PT Aluminium phosphide 244-088-0 20859-73-8 20 DE 1,3-dichloro-5-ethyl-5-methylimidazolidine-2,4-dione 401-570-7 89415-87-2 12 NL Methyl neodecanamide 414-460-9 105726-67-8 19 ES Tetrachlorodecaoxide complex 420-970-2 92047-76-2 5 DE 3-benzo(b)thien-2-yl-5,6-dihydro-1,4,2-oxathiazine,4-oxide 431-030-6 163269-30-5 9 PT Oligo(2-(2-ethoxy)ethoxyethylguanidinium chloride) Polymer 374572-91-5 2 FR Poly(hexamethylendiamine guanidinium chloride) Polymer 57028-96-3 2 FR Oligo(2-(2-ethoxy)ethoxyethylguanidinium chloride) Polymer 374572-91-5 3 FR Poly(hexamethylendiamine guanidinium chloride) Polymer 57028-96-3 3 FR Oligo(2-(2-ethoxy)ethoxyethylguanidinium chloride) Polymer 374572-91-5 4 FR Poly(hexamethylendiamine guanidinium chloride) Polymer 57028-96-3 4 FR Oligo(2-(2-ethoxy)ethoxyethylguanidinium chloride) Polymer 374572-91-5 7 FR Poly(hexamethylendiamine guanidinium chloride) Polymer 57028-96-3 7 FR Oligo(2-(2-ethoxy)ethoxyethylguanidinium chloride) Polymer 374572-91-5 9 FR Poly(hexamethylendiamine guanidinium chloride) Polymer 57028-96-3 9 FR Oligo(2-(2-ethoxy)ethoxyethylguanidinium chloride) Polymer 374572-91-5 10 FR Poly(hexamethylendiamine guanidinium chloride) Polymer 57028-96-3 10 FR Oligo(2-(2-ethoxy)ethoxyethylguanidinium chloride) Polymer 374572-91-5 11 FR Poly(hexamethylendiamine guanidinium chloride) Polymer 57028-96-3 11 FR Oligo(2-(2-ethoxy)ethoxyethylguanidinium chloride) Polymer 374572-91-5 12 FR Poly(hexamethylendiamine guanidinium chloride) Polymer 57028-96-3 12 FR Oligo(2-(2-ethoxy)ethoxyethylguanidinium chloride) Polymer 374572-91-5 20 FR Poly(hexamethylendiamine guanidinium chloride) Polymer 57028-96-3 20 FR